Stephens, J.
1. In a trover suit, where there is an allegation and proof as to the value of the property, the plaintiff, after the close of the argument and before the case is submitted to the jury, may elect to take a money verdict and the defendant can not complain upon the ground that the election is too late and that he had not been given an opportunity to argue the question of value to the jury. Especially is this true when the defendant made no objection when the election was made. Holland v. Lawrence, 147 Ga. 479 (94 S. E. 561); Young v. Durham, 15 Ga. App. 678 (84 S. E. 165).
2. Where the plaintiff in trover elects to take a money verdict for the value of the property at the date of the conversion, he may.recover in addition thereto a sum representing the hire of the property from the date of the conversion. O’Neill Mfg. Co. v. Woodley, 118 Ga. 114 (44 S. E. 980) ; Bank of Blakely v. Cobb, 5 Ga. App. 289 (63 S. E. 24).
3. The evidence authorized the verdict for the plaintiff; and the court did not err in overruling the defendant's motion for a new trial, after the plaintiff had written off a part of the amount of the verdict.

Judgment affirmed.


Jenldns, P. J., and Bell, J., concur.